        Case 6:20-cv-00533-ADA Document 58 Filed 04/21/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §      CIVIL NO:
vs.                                        §      WA:20-CV-00533-ADA
                                           §
HUAWEI TECHNOLOGIES CO., LTD.,             §
HUAWEI TECHNOLOGIES USA INC.,
HUAWEI TECHNOLOGIES USA INC.,
HUAWEI TECHNOLOGIES CO., LTD.,
WSOU INVESTMENTS LLC


                ORDER SETTING MARKMAN HEARING


    IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                      set for
MARKMAN HEARING by zoom
                    zoom on Monday, April 26, 2021 at 03:00 PM.

       IT                     21st day of April, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
